IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60469
                          Summary Calendar



INGALLS SHIPBUILDING, INC.,

                                    Petitioner,

versus

DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS,
U.S. DEPARTMENT OF LABOR;
ROBERT EVERETT,

                                    Respondents.


                         - - - - - - - - - -
               Petition for Review of an Order of the
                        Benefits Review Board
                               (6-15574)
                         - - - - - - - - - -
                            March 16, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ingalls appeals from the decision of the Benefits Review

Board allowing a supplemental legal fee award of one hour

incurred in successfully representing a Claimant seeking benefits

under the Longshore and Harbor Workers’ Compensation Act.   We

have reviewed the briefs and record in this case and find that

the Benefits Review Board did not err in its decision allowing

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
recovery of one hour of legal fees necessary in successfully

representing the Claimant.

     The Petition for Review is DENIED